t c summary opinion united_states tax_court james timothy harris and latonya mechael harris petitioners v commissioner of internal revenue respondent docket no 10104-11s filed date james timothy harris and latonya mechael harris pro sese amber b martin for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated section references are to the internal revenue continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue we must decide is whether petitioners are entitled to the first-time_homebuyer credit fthbc pursuant to sec_36 background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly petitioners are husband and wife who resided in mississippi at the time they filed their petition during petitioner husband moved into a st louis missouri residence st louis property owned by catherine barton on date ms barton executed a quitclaim_deed in favor of petitioner husband and herself for the st louis property in connection with a refinancing of the mortgage from to ms barton maintained her principal_residence at the st louis property petitioner husband and ms barton had a son k j h who also lived at the st louis property as his principal_residence from his birth to continued code of as amended and rule references are to the tax_court rules_of_practice and procedure in either january or date petitioner husband moved to gadsden alabama because of the requirements of his work in date petitioner husband married ms barton who continued to reside in missouri at the st louis property during petitioner husband moved to memphis tennessee because of his work for the job corps program and as of date he began to reside in southaven mississippi southaven residence at the time of petitioner husband’s move he and ms barton were already separated after his move to memphis petitioner husband periodically returned to st louis to visit k j h and provided financial support for his family however petitioner husband neither provided ms barton with financial support to maintain or repair the st louis property nor received mail at the st louis property on date petitioner husband applied for a driver’s license from the state of mississippi listing the southaven residence as his home address petitioner husband and ms barton jointly filed form sec_1040 u s individual_income_tax_return for their and tax years for their and tax years petitioner husband and ms barton’s joint returns listed the st louis property as their home address and showed deductions for home mortgage interest and real_estate_taxes associated with the st louis property petitioner husband and ms barton claimed a refund due to overpayment of taxes for their and tax years petitioner husband did not himself receive any refunded taxes and the record does not disclose whether ms barton received any refunded taxes during petitioner husband received a form_w-2 wage and tax statement listing the southaven residence as his address during petitioner husband received a form_w-2 listing the st louis property as his address petitioner husband and ms barton signed the final decree of divorce and property settlement agreement divorce decree on date the chancery court of desoto county mississippi filed the divorce decree on date the divorce decree granted ownership of the st louis property to ms barton however record title to the st louis property continues in the names of both ms barton and petitioner husband petitioners married on date on date petitioner wife purchased a residence in olive branch mississippi olive branch property petitioner wife did not own any residence at any time from date until the purchase of the olive branch property after the purchase petitioners moved into and continue to live at the olive branch property for their tax_year petitioners filed a form_1040 with the filing_status married_filing_jointly on their form_1040 petitioners claimed a sec_36 credit of dollar_figure discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that the taxpayer has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies sec_36 petitioners are eligible as first-time homebuyers if neither petitioner wife nor petitioner husband had an ownership_interest in a principal_residence after date and before date see 138_tc_51 for purposes of the fthbc sec_36 provides that the term principal_residence has the same meaning as in sec_121 whether a taxpayer uses a property as his or her principal_residence depends upon all the facts and circumstances see sec_1_121-1 income_tax regs ordinarily the taxpayer’s principal_residence is the property the taxpayer uses during most of the year see id sec_1_121-1 income_tax regs provides principal_residence in addition to the taxpayer’s use of the property relevant factors in determining a taxpayer’s principal_residence include but are not limited to-- i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer’s mailing address for bills and correspondence v the location of the taxpayer’s banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated respondent contends that petitioner husband was not a first-time_homebuyer because after date petitioner husband held an ownership_interest in the st louis property and used the st louis property as his principal_residence petitioners do not dispute that petitioner husband had record title to the st louis property in his joint name with ms barton at least until his divorce from ms barton in but contend that the st louis property ceased to be his principal_residence when he moved to the southaven residence which was before date in petitioner husband moved to the memphis tennessee area so that he could continue his work for the job corps program in memphis as of date petitioner husband began to reside in the memphis suburb of southaven 2we note that sec_36 expands the scope of the fthbc by making it available to individuals who have owned and lived in the same residence for at least five consecutive years during the eight years before purchasing a new principal_residence according to respondent it is likely that petitioner husband would have qualified for the fthbc under sec_36 however para was not enacted until and does not apply for the tax_year see worker homeownership and business assistance act of pub_l_no sec_11 sec_123 stat pincite consequently petitioners cannot avail themselves of sec_36 mississippi and no longer resided at the st louis property petitioner husband only periodically returned to st louis primarily to visit his son k j h and not ms barton from whom petitioner husband separated when he moved and whom he ultimately divorced in petitioner husband provided ms barton with financial support for k j h but not for the upkeep of the st louis property additionally after moving to the memphis area petitioner husband ceased to receive mail at the st louis property and listed his address as the southaven residence on his application_for a mississippi driver’s license consequently petitioner husband worked in memphis limited his family involvement in st louis only to interactions with k j h changed his mailing address from the st louis property to the southaven residence and received a mississippi driver’s license listing his address as the southaven residence the evidence which includes his credible testimony indicates that petitioner husband stopped residing at the st louis property when he moved to the southaven residence during accordingly we conclude that the st louis property ceased to be petitioner husband’s principal_residence before date respondent contends that petitioner husband’s form sec_1040 for his and tax years prove that the st louis property was his principal_residence during those years respondent points to the fact that petitioner husband and ms barton jointly filed form sec_1040 for their and tax years and on both form sec_1040 they listed the st louis property as their home address and deducted home mortgage interest3 and real_estate_taxes associated with the st louis property however at trial petitioner husband testified that ms barton prepared the form sec_1040 and that he signed them without questioning her because he wanted to get out from under that entire umbrella with as little issue of problems as possible we accept petitioner husband’s testimony as credible it is consistent with other facts that persuade us that the st louis property was not his actual residence when he signed the return petitioner husband and ms barton did in fact face marital problems as evidenced by their separation in and ultimate divorce in furthermore although petitioner husband and ms barton claimed a refund due to overpayment of taxes for their and tax years he did not receive any of 3respondent appears to be arguing that petitioners’ position that they qualify for the fthbc is inconsistent with petitioner husband and ms barton’s position on their and joint returns that the st louis property was treated as a principal_residence for purposes of the interest_deduction under sec_163 respondent has not convinced us that those positions are necessarily inconsistent in particular respondent has failed to address the effect of the cross- reference in sec_163 to sec_121 inasmuch as sec_121 might suggest that ms barton was entitled to claim the st louis property as her principal_residence with regard to her sole use of that property for purposes of claiming an interest_deduction under sec_163 on her joint_return with petitioner husband the refund payment limiting his personal benefit from the deductions additionally petitioner husband’s form_w-2 for his tax_year listed his address at the southaven residence indicating that he regarded the southaven residence to be his residence for federal tax purposes respondent also points to petitioner husband’s continued record ownership of the st louis property despite the separation and divorce from ms barton as evidence that it was his principal_residence during when the divorce decree granted ownership of the st louis property to ms barton record title to the st louis property continued to be in the names of both ms barton and petitioner husband petitioner husband contends that he allowed his name to remain on the deed to the st louis property to accommodate ms barton so that she would not face the risk of losing the st louis property in a potential refinancing a result that would force additional transition and stress upon k j h who was already in a delicate situation due to his parents’ separation and divorce we are persuaded by petitioner husband’s testimony that he intended to financially support his son k j h 4we are aware that during petitioner husband received a form_w-2 listing the st louis property as his address however as petitioner husband testified at trial we believe that to be an error because the previous form_w-2 for listed his correct address at the southaven residence and he received no mail correspondence at the st louis property after he moved during when he decided not to take any_action to remove his name from the record title on the st louis property on the basis of the foregoing we hold that the st louis property was not petitioner husband’s principal_residence after date therefore pursuant to sec_36 petitioners qualify as first-time homebuyers that are entitled to the fthbc in reaching the foregoing holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
